Citation Nr: 0738547	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1954 until 
December 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Los 
Angeles, California.

After the veteran appealed that decision, he testified at a 
hearing held before the undersigned Veterans Law Judge 
sitting at the RO in September 2007.  A transcript of that 
hearing has been associated with the claims file.

During the September 2007 hearing, the veteran and his 
accredited representative clarified that the only issue that 
the veteran is pursuing on appeal is the issue of entitlement 
to service connection for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required prior 
to adjudication of the claim on the merits.  First, it is 
unclear whether all VA records have been associated with the 
claims folder.  Indeed, in a March 2005 communication, the 
veteran stated that he had received treatment at VA 
facilities in downtown Los Angeles, as well as at the VA 
outpatient clinics in West Los Angeles and Sepulveda.  From a 
review of the claims folder, it appears that the only VA 
treatment reports of record are from West Los Angeles.  
Therefore, any additional VA records should be located and 
added to the claims folder.  

It is also noted that the veteran was afforded a VA 
examination in March 2005.  However, the test results were 
not adequate for rating purposes because it could not be 
determined whether such results were reflective of an ear 
obstruction or sensorineural hearing loss.  Moreover, the 
examiner declined to offer an opinion as to the etiology of 
the veteran's current hearing loss disability, because of the 
uncertainty regarding the test results and because the 
veteran's service medical records were not available.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

Due to the deficiencies in the March 2005 VA audiologic 
examination, the Board finds that another examination is 
required by McLendon.  Indeed, because the veteran's DD-214 
reveals a military occupational specialty of "single rotor 
HC rep. mech," it may be conceded that he was exposed to 
noise during active duty.  This raises the possibility that 
any current hearing loss may be associated with the veteran's 
service, triggering the need for a clarifying examination 
here.


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any 
outstanding treatment reports from the VA 
Medical Center in Los Angeles, as well as 
outpatient clinics in West Los Angeles 
and Sepulveda.  If no additional records 
are located, this should be noted in the 
claims file.  


2.  Schedule the veteran for another VA 
audiologic examination.  All necessary 
tests should be conducted.  If the 
veteran is shown to have hearing loss for 
VA compensation purposes in either or 
both ears, then the examiner should 
clarify whether such hearing loss is at 
least as likely as not due to active 
service.  For the purposes of offering 
this opinion, the examiner may assume 
that the veteran was exposed to noise 
during service in his capacity as a 
mechanic working on helicopters.  Any 
opinion should be accompanied by a clear 
rationale consistent with the evidence of 
record.  Additionally, the claims folder 
must be reviewed in conjunction with this 
request and the examination report should 
indicate that such review occurred.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

